            Case 2:19-cv-02090-CDB Document 1 Filed 03/29/19 Page 1 of 4



Floyd W. Bybee, #012651
BYBEE LAW CENTER, PLC
90 S. Kyrene Rd, Ste. 5
Chandler, AZ 85226-4687
Office: (480) 756-8822
Fax: (480) 302-4186
floyd@bybeelaw.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA

                                              )
 Latoya Danielle Gibson;                      ) No.
                                              )
       Plaintiff,                             )
                                              )
 v.                                           )                  COMPLAINT
                                              )
 CoreLogic Credco, LLC;                       )
                                              )
       Defendant.                             )          JURY TRIAL DEMANDED
                                              )
                                              )

                                PRELIMINARY STATEMENT

       1.      This is an action for damages brought by an individual consumer, Latoya Danielle

Gibson, against Defendant CoreLogic Credco, LLC, for violations of the Fair Credit Reporting

Act (“FCRA”), 15 U.S.C. §§ 1681, et seq.

                                JURISDICTION AND VENUE

       2.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

       3.      Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       4.      Plaintiff Latoya Danielle Gibson is an adult individual residing in Phoenix, AZ.
             Case 2:19-cv-02090-CDB Document 1 Filed 03/29/19 Page 2 of 4



        5.      Defendant, CoreLogic Credco, LLC (“Credco”) is a consumer reporting agency

(“CRA”) and a reseller of credit information that regularly conducts business in the District of

Arizona, and which has a principal place of business located at 40 Pacifica Avenue, Suite 900,

Irvine, CA 92618.

                                FACTUAL ALLEGATIONS

        6.      Defendant has been reporting derogatory and inaccurate statements about Plaintiff

and Plaintiff’s purported criminal history to third parties (hereafter “inaccurate information”)

since March 2019.

        7.      The inaccurate information includes, but is not limited to, two misdemeanor

charges for criminal mischief and petit theft, which do not belong to Plaintiff. Defendant, however,

has been inaccurately reporting this criminal history as relating to Plaintiff on her consumer

reports.

        8.      The inaccurate information consists of criminal history and personal information

that does not belong to the Plaintiff, and that actually belongs to another consumer. Due to

Defendant’s faulty procedures, Defendant mixed the credit file of Plaintiff with that of at least one

other consumer with respect to the inaccurate information and other personal identifying

information.

        9.      Defendant has been reporting the inaccurate information through the issuance of

false and inaccurate consumer reports that it has disseminated and resold to various persons, both

known and unknown.

        10.     In or around March 2019, Plaintiff applied for and was denied an apartment rental

with Progress Residential. Defendant sold an inaccurate report to this third party about the

Plaintiff.


                                                 2
          Case 2:19-cv-02090-CDB Document 1 Filed 03/29/19 Page 3 of 4



       11.       The basis for this denial was the inaccurate information that appears on Plaintiff’s

consumer report prepared by the Defendant, which was a substantial factor for the denial.

       12.       As a result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of lost rental opportunities, harm to reputation, and emotional distress, including humiliation

and embarrassment.

       13.       At all times pertinent hereto, the Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

       14.       At all times pertinent hereto, the conduct of the Defendant, as well as that of its

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal and state laws and the rights of the Plaintiff herein.


                                     COUNT I - CREDCO
                                  VIOLATIONS OF THE FCRA

       15.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       16.       At all times pertinent hereto, the Defendant was a “person” and “consumer

reporting agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

       17.       At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       18.       At all times pertinent hereto, the above-mentioned credit reports were “consumer

reports” as that term is defined by 15 U.S.C. § 1681a(d).




                                                   3
           Case 2:19-cv-02090-CDB Document 1 Filed 03/29/19 Page 4 of 4



        19.     Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is liable to the

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency of information pursuant to 15 U.S.C. §1681e(b).

        20.     The conduct of Defendant was a direct and proximate cause, as well as a substantial

factor, in bringing about the serious injuries, actual damages and harm to Plaintiff that are outlined

more fully above and, as a result, the Defendant is liable to Plaintiff for the full amount of statutory,

actual and punitive damages, along with the attorneys’ fees and the costs of litigation.

                                     JURY TRIAL DEMAND

        21.     Plaintiff demands trial by jury on all issues so triable.

                               PRAYER FOR RELIEF
        WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendant, based on the following requested relief:

                (a) Actual damages;

                (b) Statutory damages;

                (c) Punitive damages;

                (d) Costs and reasonable attorneys’ fees; and

                (e) Such other and further relief as may be necessary, just and proper.


Respectfully submitted March 29, 2019.

                                                BY:     s/ Floyd W. Bybee
                                                        Floyd W. Bybee, #012651
                                                        BYBEE LAW CENTER, PLC
                                                        90 S. Kyrene Rd, Ste. 5
                                                        Chandler, AZ 85226-4687
                                                        Office: (480) 756-8822
                                                        Fax: (480) 302-4186
                                                        floyd@bybeelaw.com

                                                        Attorneys for Plaintiff

                                                   4
